DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/06/2021.
The applicant argues that the USPTO did not determine there was a search and examination burden when conducting the international search. However, it is the examiner who determines the search and examination burden as the examiner must search and examine the application independent of any search or prior art submitted. 
Furthermore, claim 4 is hereby withdrawn as also being drawn to a non-elected species.

Specification
The abstract of the disclosure is objected to because  “Described herein are” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thacker 4,521,988.

Independent Claim 1: Thacker discloses an application unit (Figs. 10-11) comprising: 
a frame (153) to be positioned in operation between first and second rows of plants; 

a first outlet (197) for applying a liquid application to the first row of plants with the first outlet being mechanically (via 182, 184 and the unnumbered vertical pipe between them) linked to the first plant contacting member, wherein the first change in orientation causes a corresponding second change in orientation of the first outlet with respect to the frame, as per claim 1.  

Dependent Claims 2-3, 5: Thacker discloses a second plant contacting member (183, Figs. 10-11) being pivotally coupled to the frame (153) in operation such that the second plant contacting member to be deflected rearwardly with respect to the direction of motion of the frame upon the second plant contacting member contacting at least one of the plants of the second row of plants which causes a third change in orientation of the second plant contacting member with respect to the frame; and 
a second outlet (195) for applying a liquid application to the second row of plants with the second outlet being mechanically linked (similarly to how 197 is linked to 181 described in claim 1 rejection above) to the second plant contacting member, wherein the third change in orientation causes a corresponding fourth change in orientation of the second outlet with respect to the frame, as per claim 2;

wherein the first plant contacting member (181) is connected to the first outlet (197) by a rigid link (182, 184, and the unnumbered vertical pipe connecting them), as per claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. See specifically Inhofer 3,147,568.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 24, 2021